internal_revenue_service number release date index nos and p o box ben franklin station washington dc department of the treasury person to contact telephone number refer reply to cc ita plr-120634-02 date date ssn taxpayer former spouse state county date a date b date c dollar_figurex dollar_figurey or payment dear this is in response to a private_letter_ruling request dated date submitted by your authorized representative on your behalf specifically you have requested a ruling that a lump sum payment of dollar_figurey payment to be paid_by you to your former spouse pursuant to a court order constitutes deductible_alimony under sec_71 and sec_215 of the internal_revenue_code applicable facts taxpayer is an individual using the cash_method_of_accounting over a calendar_year on date a taxpayer and former spouse were divorced under state law pursuant to an order issued by the circuit_court of county court order the court order was issued subsequent to a separation agreement entered into by the parties separation agreement the court order incorporates the separation agreement by reference sec_3 of the court order provides that taxpayer shall pay former spouse as support and maintenance such sums of money as set out in paragraph of the aforesaid s eparation a greement pursuant to the terms and conditions therein contained sentence of paragraph requires taxpayer to provide monthly alimony payments of dollar_figurex for the support and maintenance of former spouse beginning on date b until she dies a further court order is issued she becomes remarried or after date c sentence of paragraph states that if taxpayer has paid alimony through date c then taxpayer has the option to a lump sum settlement of dollar_figurey or to continue paying alimony as aforesaid or until such time as he chooses to exercise the option to pay dollar_figurey lump sum settlement neither the court order nor paragraph of the separation agreement exclude any of the support and maintenance payments from the former spouse’s income under sec_71 or preclude taxpayer from deducting any of these payments under sec_215 taxpayer and former spouse have maintained separate households at all times since the effective date of the divorce the payments described in the court order in paragraph of the separation agreement are not contingent on events associated with any children of the marriage taxpayer has determined to make a lump-sum payment of dollar_figurey in cash to former spouse in satisfaction of his support and maintenance obligation under sec_3 of the court order pursuant to paragraph sentence of the settlement agreement rulings requested taxpayer’s payment of dollar_figurey for the support and maintenance of former spouse pursuant to the court order is alimony under sec_71 taxpayer may deduct payment from his federal income taxes pursuant to sec_215 law and analysis sec_71 of the code includes amounts received as alimony or separate_maintenance payments in gross_income under sec_71 the term alimony or separate_maintenance payments means any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 defines divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse sec_215 provides that an individual shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year under sec_215 the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 if a payment satisfies all of the factors set forth in sec_71 then it is alimony if it fails to satisfy any one of the above factors it is not alimony jaffe v commissioner tcmemo_1999_196 the facts and representations set forth in your submission indicate that the requirements in subparagraphs a b c and d of sec_71 are satisfied with respect to the payment to be made to former spouse in the instant case the court order is a divorce_or_separation_instrument under sec_71 as it requires taxpayer to make payments for the support and maintenance of former spouse under sec_3 of the court order former spouse will receive the payment in cash pursuant to the court order the court order does not exclude the payment from former spouse’s gross_income or preclude taxpayer from deducting payment under sec_215 taxpayer and former spouse have not shared the same household since the divorce taxpayer is not required to make any payments after former spouse’s death pursuant to paragraph sentence of the settlement agreement which is incorporated within the court order the payment is not a child_support payment because it is not contingent on events associated with any children in the court order accordingly the payment to be made to former spouse is alimony or separate_maintenance within the meaning of sec_71 of the code and thus deductible by taxpayer under sec_215 when payment is made rulings based solely on the facts and representations submitted we conclude and rule as follows taxpayer’s payment of dollar_figurey to former spouse constitutes alimony under sec_71 taxpayer may deduct payment from his federal income taxes pursuant to sec_215 disclaimers and limitations except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours clifford m harbourt senior technician reviewer branch associate chief_counsel income_tax accounting cc
